DETAILED ACTION
1.	This action is responsive to the following communication: Amended Claims and Remarks filed on June 30, 2022, and a Supplemental Amendment and Remarks filed on August 31, 2022.  This action is made final.
2.	Claims 1-19 are pending in the case; Claims 1, 6, and 7 are independent claims.


Response to Arguments
3.	Applicant’s arguments (see Remarks filed on August 31, 2022) with respect to 35 U.S.C. § 103 Rejection of independent Claims 1 and 6 and their corresponding dependent claims, have been fully considered and are persuasive.  The prior art of record does not appear to disclose or suggest the combination of steps/features recited in these claims, thus the § 103 rejection of Claims 1-6 and 11-16 has been withdrawn.  With respect to  § 103 rejection of independent Claim 7 and corresponding dependent claims, it is noted that Claim 7 does not require the same steps/features as recited in Claims 1 and 6, namely, Claim 7 merely requires recommending an in-store product but does not require the means for identifying the product or sampling the aroma for the identified in-store product as required by independent Claims 1 and 6.  It is noted that Applicant’s arguments for Claim 7 do not address the Kline reference which was relied upon in combination with Bellenson to reject Claim 7.  The rejection for independent Claim 7 and the corresponding dependent claims is maintained, as further discussed in the rejection below.  

Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
4.	Claims 7-10 and 17-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kline et al. (hereinafter Kline), WO 2016/011372 A2, published on January 21, 2016, in view of Bellenson et al. (hereinafter Bellenson), WO 01/07094 A1, published on February 1, 2001.
With respect to independent Claim 7, Bellenson teaches a method for recommending an in-store consumer product matching a consumer’s customized aroma profile using a kiosk, comprising the steps of (see generally, Figs. 1, 3, 15, and 16): 
displaying a screen having selectable menu options related to a plurality of aromas (see Fig. 3 (element 652), ¶¶ 0139-40; see also ¶¶ 0029, 0109).
selecting the menu option associated with a particular aroma (see Fig. 3 (element 652), ¶¶ 0139-40).
generating a set of aroma substances associated with the selected aroma one by one for evaluation (see ¶ 0140, showing that a (one or more) sample is generated for the user; it is noted that “a set” as recited herein need not be interpreted as a plurality of options corresponding to a selected aroma – further clarifications is needed in the claim to ensure that this limitation is interpreted closer to Fig. 6 and Para. 0050 of the instant Specification).
delivering the set of generated aroma substances to … consumer (see ¶¶ 0092, 0096, 0140, showing that a sample of a desired product is provided to the consumer).
collecting input information from the consumer regarding liking or disliking each aroma substance generated and delivered to the consumer, and consumer’s answers to questions (see ¶ 0142, showing obtaining market research data regarding consumers’ preferences, and further suggesting presenting additional questions in order to survey the consumer’s preferences).
analyzing the input information of the consumer in order to classify the aroma preferences of the consumer in real-time (see ¶¶ 0202-03, showing a customized taste profile that can be tailored to a particular consumer).
using the analysis from step (f) to generate and display a customized aroma profile for the consumer (see Figs. 15 and 16, ¶¶ 0202-03).
recommending one or more in-store consumer products matching to the consumer’s customized aroma profile, wherein said one or more in-store consumer product is selected from at least one of consumables, cosmetics, personal care products, air freshening sprays, laundry detergent and additives, room fresheners, room deodorants, household cleansers, toilet bowl cleaners, or dish detergents (see Figs. 16 and 18A, ¶¶ 0202-03, 0213, showing that a product may be suggested based on the user’s customized profile; see also ¶¶ 0092, 0096, showing a variety of product categories for which the samples and vending may be offered; see also ¶ 0137, showing that when an item is not available (i.e., not in-store) a substitute or a similar item may be offered that is available based on user’s profile/preferences).

Kline does not appear to explicitly recite “delivering the set of generated aroma substances to the nasal cavities of consumer one by one for the consumer to smell” but it should be noted that Kline teaches providing a sample of a desired product, where such product can include toiletries, laundry products, coffee beans, etc. that would be sampled by the consumer via smell (see ¶¶ 0092, 0096).  It is noted that “to the nasal cavities of consumer” and “for the consumer to smell” are intended use recitations and as long as the prior art structure is capable of performing the intended use, then it meets the claim – in this case, dispensing a sample of a product that can be smelled by the consumer in Kline reads on these features of the instant claim.  However, a skilled artisan would understand that the teachings of Bellenson can be relied upon for an explicit showing of this limitation.
Bellenson is directed towards a system for recording, analyzing, editing, and playback of scents (see Bellenson, Abstract).  Bellenson teaches an emission subsystem where reagents in the appropriate amount are sprayed onto an emission medium where they are blended and vaporized to re-create a scent (see Bellenson, pg. 45, line 35 – pg. 47, line 24; see also pg. 66, lines 33-34, showing the scent emitting units that mixes specified intensities of odorants and emits the mixture).  Bellenson further teaches a user interface that presents scent description and provides for user’s interaction with a presented scent (see Bellenson, pg. 66, lines 7-28, pg. 67, line 5 – pg. 68, line 12; see also pg. 41, lines 18-36, showing that scents can be sampled by a user who can rate or input certain characteristics of a scent, and the system can select various odorants and emit appropriate combinations of them as candidate scents for comparison against the reference scent).  Accordingly, it would have been obvious to a skilled artisan, at the time the instant Application was filed, to modify the sample dispensing of Kline to explicitly include the scent emission system described in Bellenson in order to enhance the presentation of a particular product (see Bellenson, pg. 4, line 30 – pg. 5, line 2).


With respect to dependent Claim 8, Klein in view of Bellenson teaches the method of claim 7, as discussed above, and further teaches wherein the step of analyzing the input information includes an automated data analysis (see Klein, ¶¶ 0128, 0202-03).

With respect to dependent Claim 9, Klein in view of Bellenson teaches the method of claim 8, as discussed above, and further teaches wherein the automated data analysis is performed using software (see Klein, ¶¶ 0128, 0202-03).

With respect to dependent Claim 10, Klein in view of Bellenson teaches the method of claim 8, as discussed above, and further teaches wherein the analysis from step (f) is used to compile group preference results from consumer (see Klein, ¶¶ 0128, 0202-03).

With respect to dependent Claim 17, Klein in view of Bellenson teaches the method of claim 7, as discussed above, and further teaches wherein steps (c) and/or (d) are carried out by an aroma blending device (see Klein, ¶¶ 0092, 0096, 0140).

With respect to dependent Claim 18, Klein in view of Bellenson teaches the method of claim 17, as discussed above, and while Klein and Bellenson do not appear to explicitly recite wherein the aroma blending device comprises a sniffing port, a skilled artisan would understand that the emitted scents described in Klein and Bellenson could be delivered in a variety of ways so that the user can properly smell the emitted scents (see Bellenson, pg. 45, line 35 – pg. 47, line 24; see also pg. 66, lines 33-34; see also discussion of Claim 7, above).

With respect to dependent Claim 19, Klein in view of Bellenson teaches the method of claim 7, as discussed above, and further teaches wherein a user interface is utilized to carry out steps (a) and (b) (see Klein, Fig. 3 (element 652), ¶¶ 0139-40; see also ¶¶ 0029, 0109).


Allowable Subject Matter
5.	Claims 1-6 and 11-16 are allowed.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179